Citation Nr: 0618728	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for loss 
of visual acuity, now claimed as left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from July 1954 to July 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.   

In February 2006, the Board received additional medical 
evidence from the veteran that was not accompanied by a 
waiver of the RO's right to initial consideration of the new 
evidence.  Nonetheless, the Board has determined that the 
veteran has submitted new and material evidence and his claim 
is being reopened for reasons explained below.  Thus, a 
remand to the RO for the purpose of considering the 
additional evidence in the first instance is not necessary in 
this case.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).

In May 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The veteran requested to withdraw his service connection 
claim for a left ear disorder at the May 2006 hearing.  
Therefore, the Board finds that the issue of entitlement to 
service connection for a left ear disorder is hereby 
withdrawn.  

The issue of service connection for the loss of visual 
acuity, now claimed as left eye disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed October 1995 rating decision, the RO 
denied the veteran's service connection claim because there 
was no medical or other evidence that linked the veteran's 
loss of visual acuity to service.  The RO further explained 
that in the absence of a showing that an in-service reduction 
in visual acuity was due to disease or injury, loss of visual 
acuity or myopia was considered to be a constitutional or 
developmental abnormality. 

3.  Evidence received subsequent to the October 1995 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.
  

CONCLUSIONS OF LAW

1.  The October 1995 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for loss of visual 
acuity, now claimed as left eye disorder, is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was not advised that he 
needed to submit new and material evidence in order to reopen 
his previously denied service connection claim for loss of 
visual acuity prior to the August 2004 RO decision that 
denied his claim.  In addition, the VCAA notice letters dated 
in June 2004 and October 2005 did not advise the veteran of 
the elements of degree of disability and the effective date 
with respect to his claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the VCAA notice 
requirements include the elements of effective date and 
degree of disability); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  Nonetheless, the Board finds that 
any notice defect is harmless error because the veteran's 
claim is found to be reopened by way of the submission of new 
and material evidence and any defect will be rectified on 
remand.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence 

Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in May 2004, 
the revised definition of "new and material evidence" is 
applicable to his claim.

Evidence

The veteran originally filed a claim for service connection 
for loss of visual acuity in October 1995.  The RO denied the 
veteran's claim in an October 1995 decision because there was 
no medical or other evidence that linked the veteran's 
disability to service.  The RO further explained that in the 
absence of a showing that an in-service reduction in visual 
acuity was due to disease or injury, loss of visual acuity or 
myopia was considered to be a constitutional or developmental 
abnormality.  In October 1995 correspondence, the RO notified 
the veteran of its rating decision and advised him of his 
rights to appeal the decision.  The veteran did not appeal 
the RO's decision, and it became final.  
  
The RO considered the following evidence prior to rendering 
its October 1995 decision denying the veteran's claim.

The veteran's July 1954 enlistment report shows that the 
veteran entered service with 20/20 visual acuity in both 
eyes.  The service treatment records contain no reference to 
an eye injury; however, the July 1957 separation examination 
report notes that the veteran demonstrated a visual acuity of 
20/70 in the right eye and 20/30 in the left eye at that 
time.  

The DD Form 214 reveals that the veteran's military 
occupational specialty (MOS) was rifleman.  

In his October 1995 statement, the veteran wrote that he 
suffered a loss of eyesight during service and believed that 
he was entitled to service connection.  
    
The following evidence was associated with the claims file 
after the October 1995 decision.

The September 1995 Social Security Administration (SSA) 
decision and supporting medical records dated from May 1991 
to June 1995 reveal that the veteran was found to have visual 
impairment.  In particular, the June 1995 examination report 
shows that he demonstrated a corrected visual acuity of 20/50 
in the right eye and 20/200 in the left eye at that time.    

In a May 2004 statement, the veteran requested that VA reopen 
his claim for service connection of a left eye disorder.  He 
explained that his left eye was injured during a training 
exercise simulating explosions encountered under live fire.  
In subsequent statements dated from September 2004 to 
February 2006, the veteran added that he was denied a job in 
June 1963 due to his left eye disorder and that it had 
worsened over the years.  

The January 2006 private examination report contains multiple 
assessments of a current eye disorder to include 
anisometropia.  The physician also wrote that the veteran had 
records showing a visual acuity of 20/20 in each eye in 1954 
and 20/70 and 20/30 in the right and left eye, respectively, 
in 1957.  Although the physician did not specifically include 
an opinion regarding the etiology of the veteran's eye 
disorder, the veteran handwrote that the physician had 
concluded that the injury or illness shown in service 
currently existed and had gotten worse.  

During the May 2006 Board hearing, the veteran described the 
training incident that caused his left eye injury in service.  
He further reported that the private physician reviewed his 
service examination reports and told him that the injury to 
his left eye during service resulted in a "lazy eye."  
Consequently, the lazy left eye caused him to overcompensate 
by use of the right eye, which was the reason why he 
demonstrated worse visual acuity in the right (20/70) than 
the left (20/30) eye at separation.  

Analysis 

The Board notes that the October 2005 VCAA letter advised the 
veteran that he must submit evidence that loss of visual 
acuity, now claimed as left eye disorder, was linked to his 
military service.  After careful review of the evidence, the 
Board finds that new and material evidence has, indeed, been 
submitted and the claim is reopened for reasons explained 
below.  

Evidence submitted since October 1995 consists of the 
September 1995 SSA disability decision and supporting medical 
records dated from 1991 to 1995, the veteran's statements, 
the January 2006 private examination report, and the May 2006 
Board hearing transcript.  As the aforementioned evidence was 
not previously considered by VA prior to the October 1995 RO 
decision, the Board finds that it constitutes new evidence.  

The Board additionally finds that the veteran has submitted 
evidence that is material.  It is noted that there was no 
evidence of a currently diagnosed eye disorder of record at 
the time of the October 1995 denial of the veteran's claim; 
however, the January 2006 private examination report reveals 
that the veteran is currently diagnosed with disorders 
affecting the left eye and continues to exhibit impaired 
vision in his left eye.  In addition, the May 2004 statement 
by the veteran and the May 2006 hearing transcript include a 
credible account of an in-service left eye injury that is 
consistent with the conditions of the veteran's service and 
training as a rifleman and is supported by the showing of 
decreased visual acuity in the service examination reports.  
Moreover, the May 2006 transcript includes the veteran's 
report that the January 2006 physician indicated a link 
between the veteran's current left eye disorder and the 
symptomatology (i.e., loss of visual acuity) shown in 
service.  The Board notes that the veteran's report of what a 
physician told him does not constitute a competent medical 
nexus opinion.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Nonetheless, the Board finds that such statement 
when considered with the other evidence submitted since 
October 1995 is sufficiently "material" for the purpose of 
reopening the veteran's claim as the veteran has indicated 
the likely existence of a competent medical nexus opinion.  
See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) 
(providing that when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed).
                        
In sum, evidence received subsequent to the October 1995 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the veteran presented medical evidence that a 
disorder affecting the left eye currently exists that 
includes decreased visual acuity in the left eye, provided a 
credible account of an eye injury sustained in service, and 
notified VA of the likely existence of a competent medical 
nexus opinion.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for loss of visual acuity, 
now claimed as a left eye disorder, is reopened and to this 
extent the claim is granted.



REMAND

The veteran essentially contends that an injury to his left 
eye during an in-service training exercise involving 
explosions caused his current left eye disorder.  

Although the service medical records do not document an eye 
injury, it is clear that the veteran entered service with a 
normal visual acuity (i.e., 20/20 bilaterally) and separated 
from service with decreased visual acuity in both eyes (i.e., 
20/30 for the left eye and 20/70 for the right eye).  
Additionally, the veteran's account of left eye injury due to 
an explosion during a training exercise is consistent with 
the circumstances and conditions of his military occupational 
specialty of rifleman and is, therefore, deemed credible.  
Moreover, the January 2006 private examination report 
contains multiple assessments of an eye disorder affecting 
the left eye as well as findings regarding the current 
severity of the veteran's vision loss in his left eye.  The 
veteran has further reported that the private physician 
linked his current left eye disorder to his military service; 
however, no documentation of a nexus opinion is of record.  
The Board again notes that the veteran's report of the 
physician's opinion does not constitute competent medical 
evidence and, consequently, does not establish the requisite 
nexus.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).    

Based on the foregoing, the Board finds that a remand for a 
VA eye examination and medical opinion by an ophthalmologist 
is warranted in this case.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005) (stating that VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  The 
ophthalmologist should address whether any left eye disorder 
found on examination is at least as likely as not (i.e., 
probability of 50 percent) causally or etiologically related 
to any symptomatology shown in active military service.  The 
ophthalmologist should thoroughly explain the basis for his 
or her opinion and confirm review of the claims folder to 
include the veteran's service medical records and the January 
2006 private examination report.        



Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with an 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for loss of visual acuity now claimed as a 
left eye disorder, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005).  The notice 
should also address the five elements of a 
service connection claim as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  Please obtain all records from the VA 
Medical Center in Colombia, Missouri, 
pertaining to any treatment the veteran 
received for a left eye disorder from 1975 
to 1989.  The search should include any 
archived or retired records.  If no records 
are available, please make specific note of 
that fact in the claims file.  

3.  The veteran should also be afforded 
with a VA eye examination by an 
ophthalmologist to determine the identity 
and etiology of any left eye disorder that 
may be present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with the 
examination.  The ophthalmologist should 
state whether any left eye disorder found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to any symptomatology shown in service, 
including any demonstrated decrease in 
visual acuity.  (The examiner should accept 
as fact that the veteran was involved in a 
training exercise simulating explosions 
encountered under live fire when he 
reportedly injured his left eye.)  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


